Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00465-CR

                                Randall Dwight HURST,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the 54th Judicial District Court, McLennan County, Texas
                              Trial Court No. 2012-1949-C1
                      Honorable Ralph T. Strother, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED May 28, 2014.


                                            _____________________________
                                            Patricia O. Alvarez, Justice